UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

SIMONE CLARKE,
                                                                            DEFENDANTS’ NOTICE
                                                             Plaintiff,     OF MOTION FOR
                                                                            SUMMARY JUDGMENT
                             - against -
                                                                            18 Civ. 1850 (NGG)(JO)
NEW YORK        CITY DEPARTMENT OF
EDUCATION;     CLAUDETTE      CHRISTIE,
PRINCIPAL OF WATCH HIGH SCHOOL,

                                                         Defendants.
----------------------------------------------------------------------- x

                 PLEASE TAKE NOTICE that, upon the annexed Defendants’ Local Rule 56.1

Statement of Undisputed Material Facts, dated July 26, 2019, Declaration of Cassandra N.

Branch in Support of Defendants’ Motion for Summary Judgment, dated July 26, 2019, and the

exhibits annexed thereto, Defendants’ Memorandum of Law in Support of Their Motion for

Summary Judgment, dated July 26, 2019, and all prior papers and proceedings heretofore had

herein, defendants will move this Court, before the Honorable Nicholas G. Garaufis, United

States District Judge for the Eastern District of New York, at the United States Courthouse,

located at 225 Cadman Plaza East, Brooklyn, New York 11201, at a date and time convenient to

the Court, for an order and judgment, pursuant to Rule 56 of the Federal Rules of Civil

Procedure, granting defendants summary judgment, dismissing this action in its entirety, entering

judgment for defendants, and granting defendants costs, fees, and disbursements, together with

such other and further relief as the Court may deem just and proper.
Dated:        New York, New York
              July 26, 2019

                                          ZACHARY W. CARTER
                                          Corporation Counsel of the
                                            City of New York
                                          Attorney for Defendants
                                          100 Church Street, Room 2-140
                                          New York, New York 10007-2601
                                          (212) 356-4074
                                          cbranch@law.nyc.gov




                                    By:   [ECF]                /S/
                                                      Cassandra N. Branch
                                                  Assistant Corporation Counsel



TO:      GLASS & HOGROGIAN, LLP
         Attorneys for Plaintiff
         85 Broad St., 18th Floor
         New York, NY 10004
         (By ECF)




                                      2
